MEMORANDUM ***
Appellant Tri-Villa Trust appeals the district court’s order awarding attorneys’ fees of $56,000 under the Copyright Act, 17 U.S.C. § 505, to Appellees Universal Studios and Esposito. The district court abused its discretion because it failed to provide any reason or explanation for the order and did not identify the legal standard for determining whether attorneys’ fees are proper under 17 U.S.C. § 505. Accordingly, we vacate the award and remand to the district court to reconsider whether attorneys’ fees are warranted. Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1006 (9th Cir.2002); Schikore v. BankAmerica Supp. Ret. Plan, 269 F.3d 956, 961 (9th Cir.2001); McCulloch v. Albert E. Price, Inc., 823 F.2d 316, 323 (9th Cir.1987); see also Mattel Inc. v. Walking Mountain Prods., 353 F.3d 792, 815-16 (9th Cir.2003).
On remand, the district court shall exercise its discretion under 17 U.S.C. § 505 to determine whether an award of attorneys’ fees is appropriate, and make detailed findings. Pfingston, 284 F.3d at 1006. In determining whether an award of attorneys’ fees is appropriate, the district court shall consider the non-exclusive factors set forth in Wall Data Inc. v. Los Angeles County Sheriff's Dep’t, 447 F.3d 769, 787 (9th Cir.2006), and Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n. 19, 114 S.Ct. 1023, 127 L.Ed.2d 455 (1994). If the district court concludes that fees are warranted, it shall further provide an explanation as to the calculation and appropriateness of the amount of fees that it awards. See Powers v. Eichen, 229 F.3d 1249, 1256-57 (9th Cir.2000) (citing Chalmers v. City of Los Angeles, 796 F.2d 1205, 1213 (9th Cir.1986)).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.